Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                            Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of horizontal blades in claims 1, 7, and 11 (at least one…  horizontally disposed, oriented horizontally, and oriented substantially horizontally”) must be shown or the feature(s) canceled from the claim(s).  Only an embodiment having a single horizontal blade has been shown.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                                                                                                     
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (claim 12) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hollis (US 2009/0070955, “Hollis”).  

Regarding claim 1, Hollis discloses a scraper (Figs 5-7a and 8-9, below), comprising:
a scraping head 260 having a plurality of blades (blades defined by leading edge portion 234 and three central elements 222, [0042], [0044], Figs 5-7a and 8-9) extending therefrom and a vane disposed proximate the blades (outermost vanes 222 at either end, Figs 7a and 8), at least one blade (center blade 222) of the plurality of blades being substantially orthogonally disposed relative to the scraping head (center blade 222 is orthogonal to flat surface of 230) and at least one other blade (edge 234) being horizontally disposed relative to the scraping head (horizontally as seen in Figs 8-9), the orthogonally disposed blade depending from the substantially horizontally blade (orthogonal blade 222 depends from horizontal blade when assembled); 
a funnel 210 attached to the scraping head (Fig 5), the funnel having a disposal aperture therethrough forming a flared sidewall disposed proximate the vane (flared sidewalls at 211a-b are generally proximate laterally disposed vanes 222); and 
a handle 212 (Fig 5) capable of pressing the scraping head against a ceiling having an uneven surface treatment thereon such that by applying pressure to the handle the blades are capable of being caused to remove the uneven surface treatment from the ceiling, the surface treatment of being directed by the vanes at the flared sidewall into the funnel.
The recitation that the device is a ceiling scraper has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. 88 USPQ 478    

    PNG
    media_image1.png
    540
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    213
    637
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    536
    707
    media_image3.png
    Greyscale





Regarding claims 2-4 and 6, Hollis discloses the limitations of claim 1, as described above, and further discloses:  
wherein the vane is disposed at an angle relative to at least one of the blades (outermost vanes disposed at an angle relative to blade 234 and center blade 222), 
wherein the flared sidewall is capable of reaching a wall and ceiling juncture, 
wherein the disposal aperture is in communication with a vacuum (via 212, [0049]), the vacuum being capable of pulling the removed surface treatment from the funnel, and 
wherein the vane further comprises at least two vanes disposed at angles relative to respective blades (as described above, vanes defined by outermost elements 222).


Regarding claim 7, Hollis discloses the limitations of the claim, as described in the above rejection of claims 1-4 and 6, including the scraping head with a plurality of blades, disposed as recited, the funnel with a disposal aperture, and a handle, where the device is capable of scraping a surface treatment with the horizontal and orthogonal blades, as recited.  

Regarding claim 8, Hollis discloses the limitations of claim 7, as described above, and further discloses wherein one of the scraping head and the horizontal blade is laterally adjustable to reach a wall and ceiling juncture, in that the scraping head can be moved laterally to reach into a corner defined by a wall-ceiling juncture.  

Regarding claim 9, Hollis discloses the limitations of claim 7, as described above, and further discloses wherein the horizontal blade is in a same plane as the scraping head, for example, in a plane in Figure 9 which passes through both the horizontal blade and the scraping head portion 220.    

Regarding claim 10, Hollis discloses the limitations of claim 7, as described above, and further discloses wherein the orthogonally disposed blade includes two to eight blades depending vertically from the scraping head (as described above, three central elements 222, [0042], [0044], Figs 5-7a and 8-9).


Claims 1, 5, and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buss, et al. (US 2018/0110385, “Buss”).  

Regarding claims 1 and 5, Buss discloses a scraper (Figs 2, 5, 7b, and 8, below), comprising:
a scraping head 14 (Figs 2, 5, 8) having a plurality of blades (blades defined by 140 and 124 (Fig 5, [0054-5]) extending therefrom and a vane disposed proximate the blades (outermost elements 116. 120 at either end (Fig 5), at least one blade of the plurality of blades 124 being substantially orthogonally disposed relative to the scraping head (Fig 5) and at least one other blade 140 being horizontally disposed relative to the scraping head (horizontally as seen in Fig 5), the orthogonally disposed blade depending from the substantially horizontally blade (Fig 5); 
a funnel 18 attached to the scraping head (Figs 2, 5, 7b, and 8, [0043-44]), the funnel having a disposal aperture therethrough forming a flared sidewall disposed proximate the vane (flared lateral sidewalls); 
a handle 36 (Fig 2) capable of pressing the scraping head against a ceiling having an uneven surface treatment thereon such that by applying pressure to the handle the blades are capable of being caused to remove the uneven surface treatment from the ceiling, the surface treatment of being directed by the vanes at the flared sidewall into the funnel; and 
a rib disposed in the funnel (thicker, inwardly protruding portion of 18 immediately to the rear of 176 and 180, Fig 8), the rib being capable of reinforcing the scraping head as the blades contact the uneven surface treatment on the ceiling.
The recitation that the device is a ceiling scraper has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. 88 USPQ 478    


       
    PNG
    media_image4.png
    333
    699
    media_image4.png
    Greyscale

        
    PNG
    media_image5.png
    249
    441
    media_image5.png
    Greyscale
 


    PNG
    media_image6.png
    332
    374
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    292
    398
    media_image7.png
    Greyscale


Regarding claim 11, Buss discloses a scraper (Figs 2, 5, 7b, and 8, above) comprising: 
a scraping head 14 (Figs 2, 5, 8) having a plurality of blades extending therefrom, at least one of the blades 140 (Fig 5, [0054]) being oriented substantially horizontally and at least one other blade 124 (Fig 5, [0055]) being disposed substantially orthogonally to the horizontal blade; 
a funnel 18 attached to the scraping head (Figs 2, 5, 7b, and 8, [0043-44]), the funnel having a disposal aperture therethrough; 
at least two vanes 116, 120 (Fig 5) disposed about the disposal aperture proximate the blades (disposed on either lateral side of the disposal aperture); and 
a handle 36 (Fig 2) capable of pressing the scraping head against a ceiling to remove an uneven surface treatment therefrom, 
the surface treatment capable of being scraped by the horizontally oriented blade from the ceiling and being directed therefrom into the orthogonal blade at least in part by the vanes, the orthogonal blade capable of breaking a swath of the removed surface treatment into smaller pieces for deposit into the funnel and removal through the disposal aperture.
The recitation that the device is a ceiling scraper has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. 88 USPQ 478   


Regarding claims 12-13, Hollis discloses the limitations of claim 11, as described above, and further discloses wherein one of the scraping head and the substantially horizontally oriented blade includes means for lateral adjustment to reach a wall and ceiling juncture, wherein the means for lateral adjustment are movable fasteners (scraper head 14 capable of being laterally adjusted via fasteners 176 and 180, Fig 8, [0063], understanding that fasteners 176 and 180 could be loosened and the scraping head shifted laterally and the fasteners re-tightened).   

Regarding claims 14, Hollis discloses the limitations of claim 11, as described above, and further discloses wherein the plurality of blades includes two to eight blades 124 with a leading edge capable of assisting in breaking the removed surface treatment into smaller pieces (Fig 5).

Regarding claims 15, Hollis discloses the limitations of claim 11, as described above, and further discloses wherein the funnel 18 has a flared sidewall configured to reach a wall and ceiling juncture (outer lateral wall of funnel 18 are capable of reaching a wall-ceiling juncture).  

Regarding claims 16, Hollis discloses the limitations of claim 11, as described above, and further discloses wherein the vanes are disposed at angles relative to the orthogonally oriented blade (Fig 5, 5b, vanes 116, 120 are at an angle relative to the curved proximal portion of blade 124).

Regarding claims 17, Hollis discloses the limitations of claim 11, as described above, and further discloses comprising a vacuum attachment for connecting a vacuum capable of pulling the removed surface treatment from the funnel [0004-5].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/            Primary Examiner, Art Unit 3723